Response to Amendment
1.	This office action is in response to the amendment of 1/12/2022.
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102

3.	Claims 1, 7, 8, and 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Kobayashi et al.
Kobayashi et al. shows a control system 60 for a heating system of a vehicle, with a coolant cooled high voltage store 80, the system comprising:  an air conditioning evaporator 18 (in the air conditioning unit 30) if a refrigeration circuit of the heating system through which refrigerant circulates to cool a passenger compartment when a cooling requirement for the passenger compartment of the vehicle and for which an air conditioning mode is set [0042-0047]; and a chiller 19 positioned upstream (upstream of component 52 [0091]) of which an expansion valve 14c is connected in the refrigeration circuit to cool the high voltage store when a cooling requirement for the high voltage store and for which a high voltage store cooling mode is set, wherein the control system is configured to:  select a regulating variable for the compressor (speed [0050]) from a plurality of different regulating variables based on whether the air conditioning cooling mode is set (since the air conditioning requires the compressor), whether the high voltage store cooling mode is set, and whether both the air conditioning cooling and the high voltage store cooling modes are set (the compressor operates for both the air conditioning and the high voltage storage cooling modes individually or simultaneously); activate the expansion valve depending on the selected regulating variable (the expansion valve activates on any speed of the compressor); and regulate the compressor 11 of the refrigeration circuit  [0050] depending on the selected regulating variable, which, when both the air conditioning cooling and the high voltage storage cooling modes are set, is a setpoint air temperature at the air conditioning evaporator [0212].  Regarding claim 7, the expansion valve is opened depending on a cell temperature of the high voltage .
Allowable Subject Matter
4.	Claims 2-6 and 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
5.	Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive. Respectfully, paragraph [0270] of Kobayashi et al. recites an operational cycle in which refrigerant circulates from the compressor 11 to various components including the expansion valve 14c.  By flowing the refrigerant into the expansion valve 14c, the expansion valve is operated and thus “activated.”  If no refrigerant flowed into the expansion valve, the valve would not activate.  The Applicant’s argument that the prior art does not recite the expansion valve is activated depending on the compressor speed is acknowledged, however, the expansion valve being activated depending on the compressor speed was not claimed.  Therefore, the prior art reads on the claim language as currently written.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763